Citation Nr: 1638932	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  

In April 2014 and July 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

The Veteran's current bilateral knee disability is not related to military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, standard April 2010 and May 2010 letters satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, some of the Veteran's service treatment and personnel records have been obtained.  In a July 2010 letter, the Veteran was informed that VA had been unable to obtain all of his service treatment records, and that further evidence corroborating his in service injuries should be submitted if available.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in December 2014.  A medical addendum dated in January 2016 has also been obtained.  The examination, along with the medical opinion, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran seeks service connection for a bilateral knee disability.  He contends that he injured his knees while on a peacekeeping mission.  He states that while he was going over an obstacle, he injured both knees.

The available service treatment records are silent for complaints or treatment for any knee conditions.  A February 1996 Report of Medical History for enlistment into the Army National Guard shows a normal clinical evaluation of the Veteran's lower extremities.  

A post-service VA orthopedic surgery consult note dated June 2010 shows that the Veteran complained of bilateral knee pain and right knee swelling.  He reported injuring his knees in service.  An assessment of bilateral knee osteoarthritis with increasing pain and debility was provided.  A January 2011 orthopedic surgery note reflects that the Veteran complained of right knee pain.  A July 2011 VA orthopedic surgery note shows that the Veteran received an injection for this right knee pain.  A December 2011 VA orthopedic surgery note shows an assessment for right knee degenerative joint disease.

At the Veteran's March 2014 Board videoconference hearing, he reported injuring his knees after jumping off a vault during training.  He reported going to the hospital where he was told that he should have surgery.  He noted that he did not undergo surgery.  He stated that his knees bothered him daily, which had been continuous since service.  He noted receiving shots in his knees.  

The Veteran was afforded a VA examination in December 2014.  He reported that both of his knees were painful and that his right knee "locked up" once a week.  The Veteran noted that his right knee would swell with weight bearing activities.  He noted pain with prolonged standing and walking.  The Veteran's range of motion was abnormal or outside of normal range, bilaterally.  Meniscal tears were found, bilaterally.  Diagnoses of bilateral knee meniscal tear and knee joint osteoarthritis, bilaterally, were provided.  

The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the Veteran reported injuring both of his knee while serving in the Air Force.  He reported that the injury occurred while he was participating in a competition at Travis Air Force Base in California in 1984.  It was noted that in reviewing the available records in the electronic claims file, none of the records related to this incident were found.  The VA examiner noted that the Veteran had degenerative osteoarthritis of both knees as well as degenerative tears in the medial meniscus cartilage of both knees.  The VA examiner stated that as there were no records that could verify that a bilateral knee injury occurred while the Veteran was in service, he must opine that it was less likely than not that the current bilateral knee condition was incurred in service.  

In a medical addendum dated in January 2016, the VA examiner stated that the Veteran had reported that he had injured his knees while serving.  The Veteran recalled that he participated in the Peacekeepers Challenge and had a sudden onset of pain in both knees after he landed from a jump.  The VA examiner noted that the Veteran's claims file records included his personnel records which showed that the Veteran had been selected to participate in the Peacekeepers Challenge.  He stated that the records also included some service treatment records.  None of the records included any information about injuries to the knee.  

The VA examiner also noted that the records showed that the Veteran was in the Air National Guard.  The medical records from the National Guard included reports of periodic physical examinations.  None of the records included any reports of a knee condition.  The VA examiner noted a statement from the Veteran dated in May 2010 which he reported that he had had problems with his knees since the incident at the Travis Air Force Base.  The VA examiner stated that although the Veteran reported ongoing knee problems since his injury in 1983, examination reports dated February 6, 1996, November 2, 1996 and October 28, 2000 show that the Veteran had denied any knee problems.  The VA examiner stated that there was insufficient clinical evidence to support a relationship between the current bilateral knee condition and military service.  It was less likely than not that the current bilateral knee conditions were incurred in or caused by military service.  

After a review of the entire record, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral knee disability.  The record reveals no complaints, findings, or diagnosis of any for a bilateral knee disability during service or for many years thereafter.  Moreover, there is no medical opinion linking the Veteran's bilateral knee disability to service.  In the December 2014 examination, the examiner opined that the Veteran's for a bilateral knee disability was less likely than not incurred in or caused by the his military service.  In the medical opinion provided in January 2016, the VA examiner noted the Veteran's contentions that there was in-service injury and his report of continuity of symptoms after service, but opined that it was less likely than not that the current bilateral knee conditions were incurred in or caused by military service.  In rendering his opinion, the VA examiner reviewed the claims file and provided a rationale for the conclusion reached.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion of record contrary to the VA examiner's conclusion.

In addition, the Board finds that the post-service treatment records fail to support the Veteran's contentions of having bilateral knee conditions since service.  The Veteran's allegation as to continuity of symptomatology, standing alone, is not plausible in light of the absence of continuous symptomatology in the medical evidence of record.  See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  Thus the Board finds that the contemporaneous medical evidence carries more probative weight than the Veteran's statements as to a continuity of symptomatology.

To the extent that the Veteran believes that his current disability is connected to an in-service incident, as a lay person, he has not shown that he has specialized training or credentials sufficient to render a specialized medical opinion, such as whether the onset of pain represents the onset of a chronic musculoskeletal disorder in a particular timeframe.  It is well-established in VA law that, while a layperson is many respects competent to provide lay opinions as to readily observable and perceptible symptoms such as pain, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Jandreau v. Nicholson, 492 F.3d  at 1377 n.4 (lay persons not competent to diagnose cancer).  The Board would point out that degenerative joint disease/arthritis, in particular, requires x-ray testing to confirm a diagnosis under VA regulations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his knee disabilities does not represent competent medical evidence.  

In summary, a bilateral knee disability was not shown in service or for many years thereafter, and the most probative evidence indicates that the current bilateral knee disability is not related to service.  Accordingly, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and service connection is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral knee disability is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


